Title: To George Washington from William Gordon, 25 August 1779
From: Gordon, William
To: Washington, George


        
          My dear Sir
          Jamaica Plain [Mass.] Aug 25. 1779
        
        Your obliging letter of the 3d instant afforded me peculiar pleasure, & more especially the close of the postscript, as it furnished me with authority for the removal of prejudices, wherever I found any had been produced against your Excellency, by the idle & foolish expressions of individuals. I am not insensible of the delicate situation you have been in, between the Congress & the Army; & that it hath required the greatest exertions of prudence to keep all things easy, under that amazing depreciation that hath taken place, & the numerous evils that have poured in upon the troops thro’ that went like a torrent. I hope the junction of Spain, upon which I congratulate you, will afford us the opportunity of getting out of present difficulties. Your excellency must have observed, how often Providence hath remarkably interposed when our affairs have been extremely critical.
        Your intelligence respecting the designs of the enemy was too long neglected, so that the expedition to Penobscot has turned out disgracefully. However the capture of ten Jamaica vessels, & their safe arrival, together with Count D’Estaings success, is more than a counterbalance: besides I am told that there has been a pritty little successful manoeuvre at Powles Hook. I hope you will be able in one place & another to pick up such a number of the enemy, as that when Arbuthnot arrives, they will be but where they were.
        Count de La Luzern continues to retain his private character—makes himself very agreeable—& appears to be much esteemed. He is a well made gentleman, something lusty for a Frenchman, & of a florid complexion. I hear not a word of his going on to Philadelphia. If Monsr Gerrard is not in haste to return, Monr Luzern will probably make some tarriance in each state through which he passes.
        
        We are endeavouring to check the depreciation & to appreciate the money by regulations. I wish the virtue of the people may revive & become more vigorous than ever. Heaven I believe will save us, tho’ we do not deserve it, & do much towards hindering it.
        I have sent the enclosed open, which I pray ⟨your⟩ Excellency to read before delivery. Would have sent you Col. Hamiltons & Mr Dana’s letters, but ⟨mutilated⟩th copies of them, thought it needless, & perhaps you may not choose to run them over.
        Shall be glad to hear of your Ladys health ⟨&⟩ welfare. Trust you have the happiness of receiving pleasing accounts from her.
        Mrs Gordon & Mr Hazard, who for the present makes one of our family, join in wishing your Excellency the best of blessings, & among these a successful & glorious campaign without much mortality by the sword or the hospital. I remain, my dear Sir, your sincere & affectionate friend & humble servant
        
          William Gordon
        
        
          Mr Hazard bears Clinton & Tryon a grudge, & prays you if possible to prevent their safe return to Great Britain.
        
      